OPINIÓN DISIDENTE DEL-
JUEZ ASOCIADO SB. EBANCO SOTO.
La Ley Hipotecaria prescribe en el artículo 128 y 169 y siguientes del Reglamento para su ejecución, los trámites que ban de seguirse para el cobro de los créditos hipoteca-rios. El procedimiento es sumario y era exclusivo para tales créditos basta que decretado en 1904 el Código de Enjui-ciamiento Civil se permitió, por interpretación judicial, que los acreedores pudieran cobrar sus hipotecas optando por el procedimiento especial de la Ley Hipotecaria o el ordinario del nuevo Código de Enjuiciamiento Civil. A pesar de esta opción, parece deducirse de la doctrina sentada por esta Corte Suprema en este caso y autoridad citada que si se elige la acción ordinaria se han de guardar en ella las for-malidades y trámites del procedimiento sumario. Esta es la razón de mi discrepancia. Si fuera así no veo la utilidad que representa la elección del procedimiento ordinario y me-jor hubiera sido no haber permitido hacer uso de la acción ordinaria, o al menos, se debió hacer notar a la abogacía lo que se debía hacer en tales casos. Porque las consecuen-cias pueden ser de alguna trascendencia, pues no sería aven-turado afirmar que desde hace años numerosos créditos hi-potecarios han sido cobrados por el procedimiento ordina-rio y si la nueva doctrina prevaleciera todas las adjudica-ciones de los inmuebles y las subsiguientes transacciones de-rivadas de las mismas, quedarían abiertas a ataques colate-rales, y el malestar que tal situación produciría en el crédito territorial y en los negocios no sería nada Indagador ni me-nos confortable para la estabilidad de las transacciones.
Yo no creo que en el presente caso, que se ha seguido la acción ordinaria, la manera como se ha establecido la de-manda y la forma en que se ha rendido la sentencia, haya *25variado la naturaleza de la acción real hipotecaria dentro del procedimiento ordinario. En la demanda se habla de hi-poteca, se alega cómo se constituyó, sn inscripción en el re-gistro de la propiedad y se describe la finca hipotecada, que pasó al demandado al adquirirla con el gravamen en su-basta pública en otro procedimiento.
La sentencia no sólo condena al demandado al pago de la suma, que se alega en la demanda constituye el gravamen hipotecario, sino que dispone que la sentencia se haga efec-tiva vendiendo la finca hipotecada. No veo que esto difiere en mucho de lo que se hace en el procedimiento especial, ar-tículos 170 y 172 del Reglamento para la ejecución de la Ley Hipotecaria, cuando se dicta auto mandando requerir al deu-dor mismo, si conserva la finca, o al tercero a quien se haya traspasado, para que verifique el pago de la suma recla-mada con costas, tajo apercibimiento de procederse a la su-basta de los bienes hipotecados, siendo éstos los términos del artículo 170 citado. Las itálicas son nuestras.
Desde luego que si en la sentencia no se hubiera dis-puesto que se hiciera efectiva en la finca hipotecada la suma reclamada, entonces sí que parecería tratarse de una acción personal en cobro de dinero, no obstante los términos de la •demanda, pero ello no es así en este caso.
Deseo insistir, por otra parte, que no vemos la influen-■cia que pueda ejercer el acta o certificado de subasta expe-dido por el marshal en el particular que se discute. Aparte que como materia de evidencia aparece del acta que este fun-cionario adjudicó la finca subastada con la responsabilidad del gravamen hipotecario que pesa sobre la misma y que re-clama el demandante, tratándose de la naturaleza de una hipoteca cuya validez depende no ya sólo de su constitución sino de su inscripción en el registro de la propiedad, el que es un aviso para todos, el derecho del demandante no podía ser destruido o afectado por lo que hiciera constar el márshal en el certificado de subasta, porque como cuestión de ley su existencia dependía de lo que arrojara el registro en ese *26respecto. El márshal pudo callar y no obstante el gravamen a favor del demandante qnedaba subsistente y válido si así aparecía del registro.
Diremos por último que la sentencia debió quedar modi-ficada únicamente en el extremo que dice “si el producto de-la venta resulta insuficiente a cubrir el importe de la sen-tencia el demandante recobrará el resto de cualquier pro-piedad del demandado,” porque siendo éste tercer poseedor, su responsabilidad debe quedar limitada hasta donde alcance el valor del inmueble gravado.
Por todo lo expuesto, la sentencia apelada debió ser con-firmada con la sola modificación indicada.